Citation Nr: 1707413	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in October 2014.  In June 2015, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  In January 2016, the Board referred the issue to the Director, Compensation and Pension Service, for extraschedular consideration.  The RO readjudicated the claim in an April 2016 supplemental statement of the case.  In April 2016, the Veteran waived his right to submit additional evidence or argument.  

In October 2014, the Board also remanded the issues of entitlement to service connection for low back arthritis and entitlement to an increased rating for asymptomatic residuals of a gunshot wound, mild, left knee, left leg.  In September 2015, the RO issued a rating decision in which it granted service connection for low back arthritis.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  Likewise, in January 2016, the Board issued a decision in which it granted an increased rating for the Veteran's service connected residuals of a gunshot wound, mild, left knee, left leg.  Consequently, this issue has already been adjudicated by the Board and is no longer in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).





FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability is productive of level III hearing acuity in the right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In October 2009 and November 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2015) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2015) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2009, June 2011, and June 2014 which are fully adequate.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The Board remanded the claim in March 2014 so that the Veteran could be afforded a new VA examination to determine the current severity of the hearing loss.  He was afforded a VA examination in August 2014.  Additionally, in January 2016, pursuant to the JMR, the Board referred the claim to the Director of Compensation and Pension Service for extraschedular consideration.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An October 2009 VA outpatient treatment report (VBMS, 11/24/09, p. 4) reflects that puretone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
50
90
105
68.75
LEFT
10
25
85
90
52.5

The pure tone average was 68.75 decibels in the right ear and 52.5 decibels in the left ear.  Speech recognition scores were 92 percent in the right ear and 100 percent in the left ear.  Such examination findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in December 2009.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
50
90
110
70
LEFT
20
30
80
85
53.75

The pure tone average was 70 decibels in the right ear and 53.75 decibels in the left ear.  Speech recognition scores were 88 percent in the right ear and 96 percent in the left ear.  Such examination findings translate to level III hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent another VA examination in June 2011.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
60
85
85+
65
LEFT
15
30
85
85
53.75

The pure tone average was 65 decibels in the right ear and 53.75 decibels in the left ear.  Speech recognition scores were 96 percent bilaterally.  Such examination findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in June 2014.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
60
85
100
66.25
LEFT
15
35
85
85
55

The pure tone average was 66.25 decibels in the right ear and 55 decibels in the left ear.  Speech recognition scores were 96 percent bilaterally.  Such examination findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.
  
Analysis

The Veteran has been assigned a 0 percent rating.  This rating was based on the results of the December 2009, June 2011, and June 2014 VA examinations.  All three examinations (and an October 2009 outpatient examination) showed puretone averages and speech recognition scores which translated to level I hearing in the left ear.  The examination most favorable to the Veteran in terms of a higher rating was the December 2009 VA examination.  That examination showed puretone averages and speech recognition scores which translated to level III hearing in the right ear.  Consequently, as noted above, applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were not shown.  Based on these audiological test results, a compensable rating is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2016), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

In this case, pursuant to the JMR, the Board referred the claim to the Director, Compensation and Pension Service, for extraschedular consideration.  The Director's decision contained an error, in that he stated that the Veteran underwent a VA examination in June 2015, and that the examiner stated that the Veteran's hearing loss had no impact on work.  In fact, the Veteran underwent a VA examination in June 2014, and the examiner stated that the Veteran's tinnitus had no impact on work.  The examiner stated that the Veteran's hearing loss did impact ordinary conditions of daily life, including ability to work.  However, the Director correctly noted the June 2011 VA examiner's findings that the Veteran's hearing loss had significant effects on employment, and noted that the examiner failed to provide any explanation as to how or why the hearing loss had significant effects on employment.  The examiner simply stated that the Veteran had "poor social interactions; hearing difficulty."  The Director correctly noted that there was no evidence in the claims file showing any accommodations made for hearing loss at his job, any promotions he did not receive, or any time lost from work due to the hearing loss.

The Board acknowledges the June 2014 VA examiner's statement that the Veteran's hearing loss impacted ordinary conditions of daily life, including the  ability to work.  However, the description of the impact was simply that the Veteran "has difficulty hearing his wife and when he is in noisy environments."  Moreover, the June 2011 VA examiner noted that when the Veteran was working, he worked in a canning factory, and then mostly worked on a farm.  There is no explanation (from any examiner) as to how "poor social interactions" that resulted from difficulty hearing created "marked interference with employment."    

The Board finds that the statements made by the June 2011 and June 2014 VA examiners are vague and fail to explain a basis upon which extraschedular ratings should be granted.  Once again, extraschedular ratings are warranted if the Veteran's disability "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The record does not show either marked interference with employment or frequent periods of hospitalization.  

The Board finds that a preponderance of the evidence weighs against a finding that extraschedular ratings are warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


